Citation Nr: 0706951	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-15 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  He served in the Republic of Vietnam and was 
awarded the Combat Infantryman Badge (CIB).

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from a July 2002 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 2006, the veteran testified at a hearing before the 
undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran also seeks a higher rating for his service-
connected diabetes mellitus.  In particular, he maintains 
that his activities are restricted as a result of the 
diabetes.  

The most recent medical evidence of record pertaining to the 
veteran's diabetes mellitus consists of reports of VA 
examinations conducted in May 2003; VA outpatient treatment 
records dated prior to July 2002; and inpatient VA treatment 
records dated in March 2002.  A subsequent Informal 
Conference Report dated in April 2004 suggests that the 
veteran continued to receive treatment through VA.  On 
remand, the veteran should be asked to identity all sources 
of treatment for his diabetes mellitus, both private and VA, 
since February 2002.  

Although prior VA examinations are of record, the examining 
physicians did not comment on whether the veteran's diabetes 
mellitus required restriction of the veteran's activities.  
In light of the length of time since the most recent VA 
examination and the veteran's current assertions that his 
diabetes has worsened, the Board is of the opinion that a new 
examination would be probative in ascertaining the current 
severity of the veteran's service-connected diabetes 
mellitus.  

The Board also notes that the record reflects that service 
connection has been established for related conditions 
related to the veteran's diabetes including neuropathy of the 
lower extremities, diabetic ulceration, and coronary artery 
disease.  At his hearing before the Board, the veteran 
reported that he also has peripheral neuropathy of the upper 
extremities as a result of his diabetes mellitus.  Further 
adjudication of the veteran's claim should include a 
determination of whether a separate evaluation is warranted 
for neuropathy of the upper extremities due to the veteran's 
diabetes.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain the names and 
addresses of all medical care providers, 
both VA and private, who treated the 
veteran for diabetes mellitus since 
February 2002.  After securing the 
necessary release, the RO should obtain 
these records.  

2.  When all indicated record development 
has been completed, the AOJ should 
arrange for the veteran to undergo a VA 
examination to determine the nature and 
extent of impairment from the veteran's 
service-connected diabetes mellitus.  The 
claims file should be provided to the 
examine.  All indicated studies should be 
performed.

In particular, the examiner should 
comment on whether the veteran has to 
regulate his activities (avoidance of 
strenuous occupational and recreational 
activities) and restrict his diet as 
result of diabetes mellitus.  The 
examiner should also comment on whether 
the veteran has episodes of ketoacidosis 
or hypoglycemic reactions, and, if so, 
whether such episodes require 
hospitalizations or visits to a diabetic 
care provider and comment on the 
frequency of such hospitalizations and 
visits.  The examiner should comment on 
whether there is a progressive loss of 
weight and strength. 

The examiner must provide the supporting 
rationale for all opinions expressed.  

3.  The AOJ should consider whether a 
separate evaluation is warranted for 
peripheral neuropathy of the upper 
extremities.

4.  The AOJ shall comply with the 
provisions of 38 C.F.R. § 3.655.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


